OFFICE       OF THE ATTORNEY     GENERAL    OF TEXAS
                                AUSTIN




Honoratle     Burl   Brittaln
County Auditor
San Patrioio County
Sinton, Telprs
Dear Sir:




                                                   0016 en4 alvllian

                                                requesting the Olin-
                                               tea question reads




                                          the County al-
                                          County Judge, or
                                       zttn, a8 County




                    arefully considered the question present-
                    an4 Sail to Sio4 any etatute or other au-
thority authorizing  the payment OS the above motioned   ex-
penses by the county out of any oounty fun4 or iunde.
              It is well esteblished in this Stats that the Com-
missionera’     Court has only such authority as is expmssly'
Sonomble      Burl Brlttaln,         Fags 2


oonferred or necessarily         laplied      upon it   by the statutea
a54 Constitution  of this        State.
              Au offioer   may not claim        or reach any money with-
cut IA law authorizing him to do so,             and clearly  affixing
the amount to wlnioh he 15 entitled.              (Ter. Jur., Vol. 34,
p. 5l.l; Duclos v. Harris County,             298 Y. W. 417; Binford v.
Robinson, 244 S. yr’. 807)
            The Constitution   fixes the compensation of eer-
taln officers,   en4 authorizes    the Leglalature  to provide by
law for the co;l3ensatlon    of all other oftloere,   serva&ta,
agents en4 public oontraotora.       Punwant to the authority
thus conferred numerous statutes have been passe4 fixing
the coapensction   oi various olasses OS OfffOera.      However,
a8 above stated, we fail to fin4 any authority authorizing
the payment of the above mentioned expanses out of county
flUIds.

              Therefore, we respeotfally          an&war the above stat-
ed question     in the negative.
                                                     Yours very truly
                                               ATTORXXTGlBXXAL OF TZ%AS



                                                BY          Ardell    Willlams
          A..~ ,.,~                                                  Amia  tant
                      ~_-.*__..._,